UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. March 31, 2009 (Unaudited) Common Stocks100.1% Shares Value ($) Consumer Discretionary9.4% Choice Hotels International 55,775 a 1,440,110 Coach 89,150 b 1,488,805 DeVry 25,100 1,209,318 DreamWorks Animation SKG, Cl. A 54,450 b 1,178,298 Gap 170,175 2,210,573 McDonald's 39,950 2,180,071 NIKE, Cl. B 52,675 2,469,931 TJX Cos. 77,300 1,981,972 Walt Disney 75,700 1,374,712 Weight Watchers International 28,800 534,240 Consumer Staples12.7% Bare Escentuals 44,450 b 182,245 Costco Wholesale 72,225 3,345,462 Hansen Natural 78,100 b 2,811,600 Kimberly-Clark 60,500 2,789,655 PepsiCo 126,275 6,500,637 Procter & Gamble 101,425 4,776,103 SYSCO 64,325 1,466,610 Energy8.9% Apache 18,200 1,166,438 Cimarex Energy 55,275 1,015,954 EnCana 22,750 a 923,878 ENSCO International 48,275 1,274,460 Nexen 94,875 1,609,080 Noble 101,475 2,444,533 Schlumberger 32,000 1,299,840 SEACOR Holdings 27,100 a,b 1,580,201 Southwestern Energy 68,600 b 2,036,734 Talisman Energy 178,500 1,874,250 Financial6.2% Aflac 35,950 695,992 Chubb 41,425 1,753,106 Cincinnati Financial 69,250 1,583,748 Cullen/Frost Bankers 17,600 826,144 Eaton Vance 73,750 1,685,187 HSBC Holdings (Rights) 14,458 a 146,255 HSBC Holdings, ADR 35,300 a 996,166 Travelers Cos. 43,850 1,782,064 Wells Fargo & Co. 78,800 1,122,112 Health Care14.9% Aetna 71,725 1,745,069 Alcon 15,225 1,384,105 Amgen 77,700 b 3,847,704 AstraZeneca, ADR 43,450 1,540,302 Becton, Dickinson & Co. 59,075 3,972,203 Genzyme 66,700 b 3,961,313 Johnson & Johnson 79,700 4,192,220 Novartis, ADR 23,375 884,276 WellPoint 78,700 b 2,988,239 Zimmer Holdings 29,825 b 1,088,613 Industrial13.0% 3M 47,900 2,381,588 Danaher 26,750 1,450,385 Donaldson 23,300 a 625,372 Dun & Bradstreet 18,900 1,455,300 Emerson Electric 165,150 4,719,987 Equifax 39,425 963,941 Fluor 25,400 877,570 Herman Miller 88,000 938,080 Nordson 25,000 710,750 Rockwell Collins 67,550 2,204,832 Ryder System 21,225 600,880 United Technologies 100,675 4,327,011 Wabtec 22,950 a 605,421 Woodward Governor 44,325 495,554 Materials3.7% Air Products & Chemicals 36,600 2,058,750 Ecolab 20,150 699,809 Nucor 36,975 1,411,336 Praxair 33,300 2,240,757 Software6.8% Cisco Systems 252,850 b 4,240,294 Microsoft 405,200 7,443,524 Technology20.7% Accenture, Cl. A 87,075 2,393,692 Apple 47,500 b 4,993,200 EMC 174,150 b 1,985,310 Google, Cl. A 9,225 b 3,210,854 Intel 120,025 1,806,376 International Business Machines 87,650 8,492,409 Molex 76,550 1,051,797 National Semiconductor 108,200 1,111,214 Oracle 89,250 1,612,748 QUALCOMM 105,300 4,097,223 STMicroelectronics (New York Shares) 85,475 423,956 Symantec 79,750 b 1,191,465 Texas Instruments 195,525 3,228,118 Telecommunication Services.7% Windstream 160,000 Utilities3.1% Pinnacle West Capital 51,150 1,358,544 Sempra Energy 65,000 3,005,600 WGL Holdings 27,475 901,180 Total Common Stocks (cost $225,689,649) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,775,000) 2,775,000 c Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $3,200,210) 3,200,210 c Total Investments (cost $231,664,859) 103.6% Liabilities, Less Cash and Receivables (3.6%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $3,279,004 and the total market value of the collateral held by the fund is $3,200,210. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $231,664,859. Net unrealized depreciation on investments was $53,724,694 of which $3,187,049 related to appreciated investment securities and $56,911,743 related to depreciated investment Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 177,940,165 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan will be maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
